--------------------------------------------------------------------------------

 
Exhibit 10.7


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the "AGREEMENT"), dated as of December 31,
2006, is by and between LaPolla Industries Inc., a Delaware corporation, with
its principal place of business at 15402 Vantage Parkway East, Suite 322,
Houston, Texas 77032 (the "COMPANY"), and Richard J. Kurtz, with a residence at
Nine Duck Pond Road, Alpine, New Jersey 07620 (the "BUYER").


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "ACT");


WHEREAS, the Company has authorized the following new series of its preferred
stock, $1.00 par value per share: the Series D Preferred Stock (the "SERIES D
PREFERRED STOCK"), with a stated value per share of Series D Preferred Stock of
$1,000, which includes a $1.00 par value per share (The Series D Preferred Stock
is referred to in this Agreement as the "SECURITIES"); and


WHEREAS, the Buyer wishes to purchase and the Company desires to sell an
aggregate of 1,076 shares of Series D Preferred Stock for a total of $1,076,000,
upon the terms and conditions stated in this Agreement.


NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the Company and the Buyer hereby agree as follows:


1.           PURCHASE AND SALE OF SERIES D PREFERRED STOCK.
 
                              a.           PURCHASE OF SERIES D PREFERRED STOCK.
Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7(a) below, the Company shall issue and sell to the Buyer and the Buyer
shall purchase from the Company, for an aggregate of $1,076,000 an aggregate of
1,076 shares of Series D Preferred Stock (the "CLOSING").  On the Closing Date,
subject to receipt of the agreed upon consideration, the Company shall cause to
be delivered to Buyer a stock certificate representing the number of shares of
Series D Preferred Stock that Buyer is then purchasing, duly executed on behalf
of the Company and registered in the name of the Buyer or his designee (the
"STOCK CERTIFICATE").
 
                              b.           CLOSING DATE. The Closing (the
"CLOSING DATE") shall be on December 31, 2006, subject to satisfaction (or
waiver) of the conditions to the Closing set forth in Sections 6 and 7(a) below
(or such later date as is mutually agreed to by the Company and the Buyer).


                              c.           FORM OF PAYMENT. On the Closing Date,
Buyer shall cancel indebtedness in the form of loans bearing interest owed by
Company to Buyer as payment of the applicable purchase price for the Series D
Preferred Stock to be issued and sold to Buyer at the Closing.


2.           BUYER'S REPRESENTATIONS AND WARRANTIES.  Buyer represents and
warrants with respect to only himself that:


                              a.           INVESTMENT PURPOSE. Such Buyer is
acquiring the Series D Preferred Stock for his own account for investment only
and not with a view towards, or for resale in connection with, the unlawful
public sale or distribution thereof, except pursuant to sales of such shares
which are the subject of an effective registration statement duly filed under
the Act or otherwise exempted under the Act and all applicable state blue sky
laws; provided, however, that by making the representations herein, such Buyer
does not agree to hold any Securities for any minimum period or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Act and all applicable state blue sky laws.
 
                              b.           ACCREDITED INVESTOR STATUS.  Buyer is
an "accredited investor" as that term is defined in Rule 501(a) of Regulation D
promulgated by the United States Securities and Exchange Commission (the "SEC")
under the Act ("REGULATION D").


                              c.           RELIANCE ON EXEMPTIONS.  Buyer
understands that the Series D Preferred Stock is being offered and sold to him
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and Buyer's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Buyer set forth herein in order to determine the availability of such exemptions
and the eligibility of Buyer to acquire the Series D Preferred Stock.


                              d.           INFORMATION.  Buyer acknowledges that
he is the Chairman of the Board of Directors of the Company and as such has been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Series D
Preferred Stock that have been requested by Buyer. No independent due diligence
investigations conducted by Buyer shall modify, amend or affect Buyer's right to
rely on the Company's representations and warranties contained in Section 3
below.


                              e.           NO GOVERNMENTAL REVIEW.  Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Series D Preferred Stock and the Warrants or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Series D Preferred Stock.


                              f.           TRANSFER OR RESALE.  Buyer
understands that the: (i) Securities have not been and are not being registered
under the Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) (i) they have been subsequently
registered thereunder and (ii) they are offered for sale, sold, assigned and
transferred in compliance with the prospectus delivery requirements of the Act;
or (B) Buyer shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that such securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration.

1

--------------------------------------------------------------------------------



                              g.           LEGENDS.


(i)           Buyer understands that the certificates or other instruments
representing the Series D Preferred Stock shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.


(ii)           Each certificate for Series D Preferred Stock shall also bear the
following legend:


ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY'S CERTIFICATE OF DESIGNATIONS RELATING TO THE SERIES D PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE. THE NUMBER OF SERIES D PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF SUCH SHARES
STATED ON THE FACE HEREOF.


3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to Buyer as set forth in this Section 3.


                              a.           ORGANIZATION AND QUALIFICATION.  The
Company is duly organized and validly existing in good standing under the laws
of the jurisdiction in which it is organized, and has the requisite corporate
power to own its properties and to carry on its business as now being conducted.
The Company is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.
"MATERIAL ADVERSE EFFECT" means any material adverse effect on (i) the business,
properties, operations, condition (financial or otherwise), results of
operations or objective prospects of the Company taken as a whole, (ii) on the
ability of the Company to perform its obligations hereunder, under the
Certificate of Designation or under the agreements or instruments to be entered
into or filed in connection herewith or therewith, or (iii) the Securities.


                              b.           AUTHORIZATION; ENFORCEMENT;
COMPLIANCE WITH OTHER INSTRUMENTS.  (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, to issue, sell and perform its obligations with respect to the Series
D Preferred Stock in accordance with the terms hereof and the Certificate of
Designation, (ii) the execution and delivery of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the issuance of the Series D Preferred Stock, have
been duly authorized by the Company's Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
shareholders, (iii) this Agreement and the certificates for the Series D
Preferred Stock have been duly executed and delivered by the Company, (iv) this
Agreement and the certificates for the Series D Preferred Stock constitute the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies, and (v)
the Certificate of Designation will have been filed with the Secretary of State
of the State of Delaware within sixty (60) days after the Closing date hereof
and will be in full force and effect, enforceable against the Company in
accordance with its terms.


                              c.           CAPITALIZATION.  As of December 31,
2006, the authorized capital stock of the Company consists of sixty seven
million (67,000,000) shares, of which sixty five million (65,000,000) are for
common stock and two million (2,000,000) for preferred stock. No shares of
common stock or preferred stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of any of the
Securities as described in this Agreement.  The Company has furnished to the
Buyer copies of the Company's Restated Certificate of Incorporation, as amended,
and as in effect on the date hereof (the "RESTATED CERTIFICATE OF
INCORPORATION"), and the Company's Bylaws, as in effect on the date hereof (the
"BYLAWS"), and the terms of all securities including the material rights of the
holders thereof in respect thereto.


                              d.           ISSUANCE OF SECURITIES.  The
Securities are duly authorized and, upon issuance in accordance with the terms
hereof, shall be (i) validly issued, fully paid and non-assessable, (ii) free
from all taxes, liens and charges with respect to the issue thereof and (iii)
entitled to the rights and preferences set forth in the Certificate of
Designation.


                              e.           NO CONFLICTS.  Except as otherwise
expressly stated herein, the execution, delivery and performance of this
Agreement, the performance by the Company of its obligations under the
Certificate of Designation and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Restated Certificate of Incorporation, as amended, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any of its subsidiaries is a party, or result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of the principal
market or exchange on which the common stock is traded or listed) applicable to
the Company or by which any property or asset of the Company is bound or
affected. The Company is not in violation of any term of or in default under its
Restated Certificate of Incorporation or Bylaws, as applicable, any Certificate
of Designation, Preferences and Rights of any outstanding series of preferred
stock of the Company, or any material contract, agreement, indebtedness,
indenture, instrument, judgment, decree or order (collectively referred to as
the "MATERIAL CONTRACTS") or any statute, rule or regulation applicable to the
Company. The business of the Company is not being conducted, and shall not be
conducted, in violation of any material law, ordinance or regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Act and applicable blue sky laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental or regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement or perform its obligations under the
Certificate of Designation in accordance with the terms hereof or thereof.

2

--------------------------------------------------------------------------------



                              f.           SEC DOCUMENTS; FINANCIAL STATEMENTS.
The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the "EXCHANGE
ACT") (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
DOCUMENTS"). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents.
As of their respective dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).


                              g.           ACKNOWLEDGMENT REGARDING BUYERS'
PURCHASE OF THE SERIES D PREFERRED STOCK.  Purchaser's status as Chairman of the
Board of Directors and holder of more than ten percent (10%) of the Company's
outstanding shares, the Company acknowledges and agrees that for purposes
hereof, Buyer is acting in the capacity of an arm's length purchaser with
respect to this Agreement and the Certificate of Designation and the
transactions contemplated hereby and thereby. The Company further acknowledges
that for the purposes hereof, Buyer is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the Certificate of Designation and the transactions contemplated
hereby and thereby and any advice given by Buyer or any of his representatives
or agents in connection with this Agreement and the Certificate of Designation
and the transactions contemplated hereby and thereby is merely incidental to
Buyer's purchase of the Series D Preferred Stock. The Company further represents
to Buyer that the Company's decision to enter into this Agreement has been based
solely on the independent evaluation by the Company and its representatives.


                              h.           NO GENERAL SOLICITATION.  Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Act) in connection with the offer
or sale of any of the Securities offered hereby.


                              i.           NO INTEGRATED OFFERING.  Neither the
Company, nor any of its affiliates, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Act or cause the offering of any
of the Securities to be integrated with prior offerings by the Company for
purposes of the Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company take any action or steps that would
require registration of the issuance by the Company of any of the Securities
under the Act or cause the offering of the Securities to be integrated with
other offerings.


                              j.           INTELLECTUAL PROPERTY RIGHTS.  The
Company owns or possesses adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights (collectively "INTELLECTUAL PROPERTY
RIGHTS") necessary to conduct their respective businesses as now conducted and
as presently contemplated to be operated in the future except for Intellectual
Property Rights that, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.


                              k.           LEASES.  Any real property and
facilities held under lease by the Company are held under valid, subsisting and
enforceable leases.


                              l.           INSURANCE.  The Company is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as is prudent and customary in the businesses in which the
Company is engaged.  The Company does not have any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not individually or in
the aggregate have a Material Adverse Effect.


                              m.           INTERNAL ACCOUNTING CONTROLS.  The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.


                              n.           TAX STATUS. The Company has made all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) and has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and
declarations.  There are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.  The Company has not been notified that any
of its tax returns is currently being audited by any taxing authority.

3

--------------------------------------------------------------------------------



4.           COVENANTS AND AGREEMENTS.


                              a.           BEST EFFORTS.  Each party shall use
its best efforts timely to satisfy each of the conditions to be satisfied by it
as provided in Sections 6 and 7 of this Agreement.


                              b.           BLUE SKY.  The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for or to qualify the Securities for, or obtain exemption
for the Securities for, sale to Buyer pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the State of New Jersey.  The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the State
of New Jersey wherein the Buyer resides.


                              c.           FINANCIAL INFORMATION.  The Company
agrees to file all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act so long as the Series D Preferred Stock shall be
outstanding. The financial statements of the Company will be prepared in
accordance with generally accepted accounting principles, consistently applied,
and will fairly present in all material respects the consolidated financial
position of the Company and results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).


                              d.           CORPORATE EXISTENCE.  So long as any
Buyer beneficially owns any Securities pursuant to this Agreement, the Company
shall maintain its corporate existence in good standing under the laws of the
jurisdiction in which it is incorporated and shall not sell all or substantially
all of the Company's assets, except in the event of a merger or consolidation or
sale of all or substantially all of the Company's assets for cash, or, if for
securities, where the surviving or successor entity in such transaction either
(i) redeems all of the then outstanding Series D Preferred Stock in accordance
with and subject to the terms of the Certificate of Designation applicable to
such transactions, or (ii) assumes the Company's obligations hereunder and under
the agreements and instruments entered into in connection herewith.


                              e.           INSURANCE.  The Company shall
maintain liability, casualty and other insurance (subject to customary
deductions and retentions) with responsible insurance companies against such
risk of the types and in the amounts customarily maintained by companies of
comparable size to the Company.


6.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL. The obligation of
the Company hereunder to issue and sell the Series D Preferred Stock to Buyer at
the Closing is subject to the satisfaction of each of the following conditions,
provided that these conditions are for the Company's sole benefit and may be
waived by the Company at any time in its sole discretion:


                              a.           Buyer shall have executed this
Agreement and delivered the same to the Company.


                              b.           Buyer shall have delivered to the
Company the applicable purchase price for the Series D Preferred Stock being
purchased by Buyer at Closing.


                              c.           The representations and warranties of
Buyer shall be true and correct in all material respects as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date), and Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied, or complied with by Buyer
at or prior to the Closing Date.


7.           CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.


                              a.           CLOSING DATE.  The obligation of
Buyer hereunder to purchase the Series D Preferred Stock at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Buyer's sole
benefit and may be waived by such Buyer at any time in his sole discretion:


                                             i.           The Company shall have
executed this Agreement and delivered the same to such Buyer.


                                            ii.           The Certificate of
Designation shall have been executed by the Company and filed with the Secretary
of the State of Delaware, and a copy marked as filed shall have been delivered
to such Buyer.


                                            iii.           The representations
and warranties of the Company shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Section 3 above, in which case such
representations and warranties shall be true and correct without further
qualification) as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing
Date.  Buyer shall have received a certificate, executed by an authorized
officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by Buyer.


                                            iv.           The Company shall have
executed and delivered to Buyer the Stock Certificates (in such denominations as
such Buyer shall request) for the Series D Preferred Stock being purchased by
Buyer being given at the Closing.


                                            v.           The Company shall have
delivered to Buyer such other documents relating to the transactions
contemplated by this Agreement as Buyer may reasonably request.


                                            vi.           The transactions
contemplated hereby shall not violate any law, regulation or order then in
effect and applicable to Buyer or the Company.

4

--------------------------------------------------------------------------------



8.           INDEMNIFICATION. In consideration of each Buyer's execution and
delivery of this Agreement and acquiring the Securities hereunder and in
addition to all of the Company's other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless Buyer and each other
holder of Securities from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether Buyer is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "BUYER INDEMNIFIED
LIABILITIES"), incurred by Buyer (and shall advance the same) as a result
of,  or arising out of, or relating to (a) any misrepresentation or breach of
any representation or warranty made by the Company in this Agreement, the
Certificate of Designation or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, the Certificate of
Designation or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
Buyer and arising out of or resulting from the execution, delivery, performance
or enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by the Buyer. Promptly after receipt by Buyer of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving the Buyer Indemnified Liabilities, Buyer shall
deliver to the Company a written notice of the commencement thereof, and the
Company shall have the right to participate in, and, to the extent it so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel selected by the Company and
reasonably satisfactory to Buyer; provided, however, that Buyer shall have the
right to retain its own counsel with the fees and expenses to be paid by the
Company, if, in the reasonable opinion of counsel retained by the Company, the
representation by such counsel of the Buyer and the Company would be
inappropriate due to actual differing interests between Buyer and any other
party represented by such counsel in such proceeding. The Buyer shall cooperate
fully with the Company in connection with any negotiation or defense of any such
action or claim by the Company and shall furnish to the Company all information
reasonably available to the Buyer which relates to such action or claim.  The
Company shall keep the Buyer fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. The Company shall
not be liable for any settlement of any action, claim or proceeding affected
without its written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent. The Company shall not,
without the consent of the Buyer, consent to entry of any judgment or enter into
any settlement or other compromise which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Buyer of a release
from all liability in respect to such claim or litigation. Following
indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Buyer with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve it of any liability to the
Buyer, except to the extent that the Company is prejudiced in its ability to
defend such action. To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Buyer Indemnified
Liabilities which is permissible under applicable law.


9.           MISCELLANEOUS.


                              a.           COUNTERPARTS.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, PROVIDED THAT a
facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.


                              b.           HEADINGS.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.


                              c.           SEVERABILITY.  If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.


                              d.           ENTIRE AGREEMENT; AMENDMENTS.  This
Agreement and the documents referred to herein, supersede all other prior or
contemporaneous oral or written agreements between or among the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the Company and the holders of at least 2/3 of the then outstanding Series D
Preferred Stock, but any such waiver or amendment shall bind all Buyers and
holders.


                              e.           NOTICES.  Any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Agreement must be in writing and will be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile, provided a copy is mailed by U.S. certified mail, return
receipt requested; (iii) three (3) business days after being sent by U.S.
certified mail, return receipt requested, or (iv) one (1) business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:


 
if to the Company:
LaPolla Industries, Inc.

15402 Vantage Parkway East
Suite 322
Houston, Texas 77032
Telephone:  (281) 219-4700
Attention:  Michael T. Adams, Corporate Secretary

5

--------------------------------------------------------------------------------



with a copy to:


Sierchio Greco & Greco, LLP
720 Fifth Avenue
Suite 1301
New York, New York 10019
Telephone:  (212) 246-3030
Attention:  Alfred V. Greco, Esquire



 
if to the Buyer:



Richard J. Kurtz
Nine Duck Pond Road
Alpine, New Jersey 07620
Telephone:  (212) 768-3154


                              f.           SUCCESSORS AND ASSIGNS.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any purchasers of the
Securities. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of two
thirds (2/3) of the Series D Preferred Stock then outstanding. A Buyer may
assign some or all of its rights hereunder without the consent of the Company,
PROVIDED, HOWEVER, that (i) any such assignment shall not release such Buyer
from its obligations hereunder unless such obligations are assumed by such
assignee and the Company has consented to such assignment and assumption, which
consent shall not be unreasonably withheld; (ii) Buyer may not assign his
purchase or other rights hereunder in a manner that would cause the offering of
Securities hereunder to be required to be registered under the Act; (iii) Buyer
may not assign his purchase or other rights with respect to the Series D
Preferred Stock; and (iv) Buyer may not assign his rights hereunder to an entity
that in the good faith judgment of the Board of Directors of the Company is
competitive with a core business of the Company.


                              g.           NO THIRD PARTY BENEFICIARIES.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.


                              h.           SURVIVAL.  The representations and
warranties of the Company and the Buyer contained in Sections 3 and 2,
respectively, shall survive the Closing until three years after the Closing
Date, including, without limitation, all financial statements thereto. The
agreements and covenants set forth in Sections 4, 5 and 9, and the
indemnification provisions set forth in Section 8, shall survive the
Closing.  Buyer shall be responsible only for his own representations,
warranties, agreements and covenants hereunder.


                              i.           FURTHER ASSURANCES. Each party shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.


                              j.           NO STRICT CONSTRUCTION.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.


                              k.           GOVERNING LAW; JURISDICTION; JURY
TRIAL. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of New York. Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in The City of New York, borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


                              l.           REMEDIES.  Buyer and each holder of
the Securities shall have all rights and remedies set forth in this Agreement
and the Certificate of Designation and all rights and remedies which such
holders have been granted at any time under any other agreement or contract and
all of the rights which such holders have under any law.  Any person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.


IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.


LAPOLLA INDUSTRIES, INC. 
 
RICHARD J. KURTZ 
                         
By:
/s/  Michael T. Adams, EVP
 
By:
/s/  Richard J. Kurtz
 
Name:
Michael T. Adams
  Name:
Richard J. Kurtz
 
Title:
Executive Vice President
       

 
 
6

--------------------------------------------------------------------------------